DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Bryce Miracle on 06/03/2022.   
The application has been amended as follows:

Claim 10, lines 15-16, is amended as follows:
frame defining an outer periphery adjacent to and supported by the buccal strut, the lingual strut, and the occlusal strut, the outer periphery has wherein the is thin, configured and sized to access the interproximal dental

Claim 10, line 21, is amended as follows:
first discharge orifice at a first location of the outer periphery of the hydrophilic material; and 




Claim 10, lines 25-26, is amended as follows: 
terminating at a second discharge orifice at a second location of the outer periphery of the hydrophilic material; wherein the first location and the second location are spaced from each other and are disposed along the occlusal strut;

Claim 14 is amended as follows:
Claim 14 (Currently Amended):  The applicator of claim 10, further comprising a bite plate having an upward exposed surface operably affixed above the head assembly

Claim 15 is amended as follows:
Claim 15 (Currently Amended):  The applicator of claim 14, further comprising a first pad positioned exterior of the lingual strut and a second pad positioned exterior of the buccal strut

Claim 16, lines 20-21, is amended as follows:
material extending within the support frame defining an outer periphery adjacent to and supported by the buccal strut, the lingual strut, and the occlusal strut, the outer periphery has wherein the is thin, configured and



Claim 16, line 26, is amended as follows:
first discharge orifice at a first location of the outer periphery of the hydrophilic material; and 

Claim 16, lines 30-31, is amended as follows: 
terminating at a second discharge orifice at a second location of the outer periphery of the hydrophilic material; wherein the first location and the second location are spaced from each other and are disposed along the occlusal strut;

Claim 19 is amended as follows:
Claim 19 (Currently Amended):  The applicator of claim 16, further comprising a bite plate having an upward exposed surface operably affixed above the head assembly

Claim 20 is amended as follows:
Claim 20 (Currently Amended):  The applicator of claim 19, further comprising a first pad positioned exterior of the lingual strut and a second pad positioned exterior of the buccal strut

Claim 27 is amended as follows: 
--Insert a period at the end of claim 27. 


Allowable Subject Matter
3.	Claims 10-29 are allowed. 
4.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach an applicator for applying a first topical substance and a second topical substance to an interproximal dental surface, the applicator comprising, inter alia: 
a body assembly comprising: a first receptacle for holding the first topical substance; and a second receptacle for holding the second topical substance; 
a head assembly operably attached to the body assembly and operably communicating with the first and second receptacles, the head assembly comprising: a support frame having a buccal strut, a lingual strut, and an occlusal strut connecting the buccal strut and the lingual strut; and a hydrophilic material having opposing application surfaces, the hydrophilic material extending within the support frame defining an outer periphery adjacent to and supported by the buccal strut, the lingual strut, and the occlusal strut, the outer periphery has an exposed bottom perimeter; 
a first conduit for separately transferring the first topical substance from the first receptacle to the hydrophilic material, the first conduit having an upstream end 2communicating with the first receptacle and a downstream end terminating at a first discharge orifice at the periphery of the hydrophilic material; and 
a second conduit for separately transferring the second topical substance from the second receptacle to the hydrophilic material, the second conduit having an upstream end communicating with the second receptacle and a downstream end terminating at a second discharge orifice at a second location of the outer periphery of the hydrophilic material; wherein the first location and the second location are spaced from each other and are disposed along the occlusal strut; in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772